The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 28-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 28 is indefinite on line 10 because there is no clear antecedent basis for “the sound”.  Perhaps one should claim that the “acoustics generation unit generates a sound”.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 28-31 are rejected under 35 U.S.C. 103 as being unpatentable over Norris et al. (US 2018/0139565) considered with Asada et al. (WO 2017/061218; see English language equivalent US 2018/0367937).
Norris discloses a mobile device.  See figure 16, for example, regarding “Handheld Portable Electronic Device 1602”.  The mobile device, comprising:  one or more sensors (part of ‘Location Determiner’ 1628; see para. 0032, regarding “in order to determine a location of a physical object, an example embodiment executes or uses one or more of … sensors, …or other software and/or hardware that recognize or locate an object…”; see also, para. 0048); a processing unit 1624 configured to process outputs from the one or more sensors and to generate sound information of a sound source (see para. 0071-0077); and a communication unit configured to transmit the sound information of the sound source to an information processing device comprising an earpiece 1603 and an acoustics generation unit 1640 (see para. 0075, regarding “binaural sound is provided to the listener through … speakers of a wearable electronic device (e.g., headphones, earphones, …, etc.)”; see also, para. 0414, regarding “a smart earphone”).
	Norris discloses the invention as claimed, including that the mobile device includes a communication unit configured to transmit the sound information of the sound source to an information processing device comprising an earpiece (e.g., “a smart earphone”; see para. 0414) and includes an acoustics generation unit (e.g., a speaker) that generates and transmits a sound into an earhole (see para. 0075), but fails to specifically teach that the earpiece is an open ear style earpiece that further includes a sound guide portion that transmits the sound generated by the acoustics generation unit into the earhole of the listener.  Asada discloses an information processing device and method (see figure 8, for example) which includes an open ear style earpiece (figs 1-3) that is worn on an ear of a listener, and includes an acoustics generation unit 110 and a sound guide portion 120 that transmits a sound generated by the acoustics generation unit 110 into an earhole 300 of the listener, in the same field of endeavor, for the purpose of allowing the listener to sufficiently hear ambient sound through an opening part 131 of the earpiece.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Norris, in view of Asada, such that the earpiece worn by the listener is an open ear style earpiece that further includes a sound guide portion that transmits sound generated by the acoustics generation unit into the earhole of the listener.  A practitioner in the art would have been motivated to do this for the purpose of allowing the listener to sufficiently hear ambient sound through an opening part of the earpiece as taught by Asada.
Regarding claim 29, the processing device includes a neural-network accelerator.  See para. 0102, which teaches that the processing device determines the type of the sound source using a neural-network as claimed).
Regarding claim 30, the processing unit is configured to run a personal agent.  See para. 0333-0336, 0424.  See also, figure 17, electronic device 1702 which includes personal agent 1732.
Regarding claim 31, the processing unit is configured to process information (e.g., sound information) that relates to an object 1606 detected by the one or more sensors (e.g., object location sensors) and wherein the communications unit is configured to transmit the object information (e.g., sound information related to the detected object) to the information processing device (e.g., earphones 1603).  See para. 0074-0076, regarding “provid[ing] the convolved and/or processed sound to the listener so that the sound localizes to the listener as originating from the object.  Binaural sound is provided to the listener through … speakers of a wearable electronic device (e.g., headphones, earphones, …etc.), … From the point-of-view of the listener, the sound originates or emanates from the object that corresponds with the SLP”.

Claims 1-27 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL W HUBER whose telephone number is (571)272-7588. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CURTIS KUNTZ, can be reached at telephone number (571)272-7499. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.



/PAUL W HUBER/Primary Examiner, Art Unit 2687                                                                                                                                                                                                        
pwh
September 26, 2022